        Case 1:20-cr-00655-KPF Document 11 Filed 12/04/20 Page 1 of 2




                                                           December 4, 2020

By ECF/Email


                                                   MEMO ENDORSED
Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:   United States v. Omar Adams, 20 Cr. 655 (KPF)

Dear Judge Failla:

      I write, without objection from the Government, to request a one-week
extension of the deadline for Mr. Adams to satisfy his bond conditions.

       Mr. Adams was arrested on November 20, 2020 pursuant to a complaint
charging him with one count of possessing a firearm, knowing he had previously been
convicted of a crime punishable by more than one year’s imprisonment. That same
day, he was released on a $25,000 personal recognizance bond with the requirement
that the bond be cosigned by two financially responsible persons by today, Friday,
December 4, 2020. The conditions of the bond include home detention enforced by
location monitoring, pretrial supervision as directed, surrender of travel documents,
and travel restricted to the Southern and Eastern Districts of New York and the
District of New Jersey.

       One of Mr. Adams’s two cosigners has been interviewed and approved to sign
his bond. A second anticipated cosigner fell through just yesterday, and additional
time is required before a second person can be interviewed and approved to sign the
bond. As noted above, the Government has no objection to this request. Thank you
for considering it.

                                Respectfully submitted,

                                /s/ Ariel Werner
                                Ariel Werner
                                Assistant Federal Defender
                                212.417.8770

cc:   Rebecca Dell, Assistant U.S. Attorney
         Case 1:20-cr-00655-KPF Document 11 Filed 12/04/20 Page 2 of 2

Application GRANTED. The deadline for Mr. Adams to satisfy the condition
of obtaining two cosigners on his bond is extended through December 11,
2020.



Dated:   December 4, 2020                     SO ORDERED.
         New York, New York



                                              HON. KATHERINE POLK FAILLA
                                              UNITED STATES DISTRICT JUDGE
